DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 21, 23, 31 and 32 have been amended. Claim 22 has been canceled. Claims 21, 23-25 and 29-35 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 21, 23-25, 30, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recite particular concentrations of disodium hydrogen phosphate dodecahydrate and sodium dihydrogen phosphate dihydrate in an aqueous solution. Once these components are in are in solution with sodium PPS, and the ions are dissociated, it is not clear how one is to determine what sodium ions “belong to” which anions and exactly what degree of ionization all the phosphate ions have, so that a true concentration of each of these components can be attained. Furthermore, once in an aqueous solution, it is not clear how one is to determine the difference between a dihydrate, a trihydrate, a hexahydrate, etc.   
In view of the foregoing, it is determined that one of ordinary skill would not be apprised of the metes and bounds of these claims, rendering them vague and indefinite. 
Applicant’s arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that all that’s required is to add the proper amounts of each component. This is not found to be persuasive. The rejection is not one of enablement. One of ordinary skill would indeed be able to prepare such a composition. However, after reconstitution of the lyophilized product that may include other components, such as pH and tonicity adjusters. Example 1 of the specification expressly exemplifies the addition of NaOH or HCl to the solution before lyophilization. This introduces protons and sodium ions into the solution. After reconstitution, without a full accounting of the other components in the lyophilized product, it remains unclear as to how which ions are “attached to” what phosphate in order to make the determination of the concentration of these components. 

Claim Rejections - 35 USC § 102
Claim 29 rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ellinghuysen et al (US 2007/0243218).
Ellinghuysen discloses a composition comprising sodium pentosan polysulfate (NaPPS) and a buffer, such as phosphate. The product may be in lyophilized form. The compositions are suitable for the treatment of a variety of disorders, such as interstitial cystitis and osteoarthritis. Any lyophilized product would be suitable for preparing a reconstituted solution having the concentration of claim 27, depending on the amount of diluent used. See abstract and paragraphs [0056], [0059], and [0067]. The reference further discloses that the concentration of the PPS in solution may be 25 mg/mL. See paragraph [0065]. The reference further discloses reconstitution with a sterile aqueous diluent. See paragraph [0067] and Table 1. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Applicant’s arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that Ellinghuysen discloses that the composition of NaPPS can be lyophilized but “does not disclose that an aqueous preparation containing pentosan polysulfate sodium that is prepared as a final form which may be lyophilized.” This is not found to be persuasive. The preparation of a composition having a concentration of 25 mg/mL is expressly disclosed. The reference further expressly suggests the preparation of said composition in lyophilized form. The preparation of a lyophilized version of this composition is expressly described and enabled. In any case, the claim is drawn to an aqueous solution. The claim is anticipated.  
Applicant further argues that the instant specification describes that “existing preparations require a cryoprotectant in order to maintain stability.” This is not found to be persuasive. Claim 29 does not preclude the use of a cryoprotectant.   

Claim Rejections - 35 USC § 103
Claims 21, 23-25, 29, 30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ellinghuysen et al (US 2007/0243218) in view of Calbiochem (2006). 
Ellinghuysen teaches as set forth above. The reference further teaches a buffer concentration of 1 to 100 mM and that a suitable pH is between 4 and 8. See paragraphs [0064] and [0067]. The reference does not exemplify a product having a sodium phosphate buffer.
It is well known to use phosphate buffers with a sodium counterion in biological and physiological solutions. See Calbiochem at pp 18-20.   
It would be obvious to one having ordinary skill at the time the application was filed to prepare the Ellinghuysen product using a sodium phosphate buffer with a reasonable expectation of success. As discussed above, it is not clear how exactly one is to determine the concentration of the individual components recited in claim 30, but given the suggested buffer concentrations and pH range, it would be within the scope of the artisan to prepare the composition using a sodium phosphate buffer with a proper concentration to provide a suitable pH for use as directed by the reference. It would be further obvious to prepare a product having a PPS concentration within the suggested 25 mg/mL to 500 mg/mL. 
With respect to claims 24 and 25, the reference is silent regarding the particularly recited indicia of stability of a lyophilized product. However, it is noted that the reference product in solution is described as being stable without refrigeration, and so it would be expected that the lyophilized product would be similarly stable. It is possible that a particular method of preparing and/or handling the PPS is critical to obtaining a product having these qualities, but this has not been demonstrated.  
With respect to claim 35, the reference suggests the inclusion of a buffer and does not require any other particular components, so it would be further obvious to prepare a lyophilized product consisting of PPS and a buffer. With respect to claim 34, the reference exemplifies a sterile aqueous solution cited above. However, it may be that this product was not prepared by reconstituting a lyophilized product. As discussed above, the reference expressly suggests reconstituting a lyophilized product, so it would be obvious to do so with a sterile solution, as sterility is a desirable property for a solution prepared for injection.   
Applicant’s arguments filed July 14, 2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument regarding the need for a cryoprotectant, it is noted that reference claim 57 does not require such an agent. 
Applicant further argues that Ellinhuysen teaches that the formulation is “preferably” an aqueous solution. This is not found to be persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. 
Applicant further cites paragraph [0112] to argue that Ellinghuysen teaches that a phosphate buffer affects deterioration of the product. This is not found to be persuasive. The examiner finds no such teaching in this paragraph. Furthermore, the focus of the reference is the preparation of a stable NaPPS product. If the use of a phosphate buffer were detrimental to this goal, it appears unlikely that its use would be expressly suggested.  
Applicant further argues that Ellinghuysen provides no motivation to use a sodium phosphate buffer, and that motivation comes from improper hindsight. This is not found to be persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As noted above, it would be obvious to one of ordinary skill to take the suggestion of using a phosphate buffer and select any well known buffer system suitable for pharmaceutical use. 
Applicant further makes the conclusory statement that one of ordinary skill would not have arrived at the particular optimal concentration of the sodium phosphate buffer. This is not found to be persuasive. The use of buffers is well known in the pharmaceutical arts. The examiner maintains that in the absence of unexpected results, it would be within the scope of the artisan to optimize the buffer concentration through routine experimentation. 
With respect to claim 29, Applicant argues that when a solution having 100 mg/mL cracks during lyophilization. It is not clear what this has to do with the product of claim 29, which is merely an aqueous solution. 




Claims 21-27, 29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ellinghuysen et al (US 2007/0243218) in view of Jadhav et al (World J. Ph. Pharm. Sci., 2015) and Smith et al (J. Pharm. Sci., 2011) and further in view of Calbiochem (2006).
Ellinghuysen and Calbiochem teach as set forth above. The reference suggests lyophilizing the product but is silent regarding the particular conditions.
Claim 31 has been amended to require that the primary drying step is performed for 35-50 hours. An additional limitation is a second drying step to be performed at 35 ºC to 40 ºC. 
Jadhav discusses the use of lyophilization in the pharmaceutical industry. The reference notes some of the characteristics of lyophilized products, including sterility and stability. See pp 1907-8. The process is one comprising three stages, freezing, primary drying, and secondary drying. The reference exemplifies a typical temperature curve having a freezing step at about -40 °C and a primary drying step at -20 °C. See page 1913, including Figure 4. Primary drying is carried out until such time that all frozen bulk water is removed by sublimation. The process continues at a secondary temperature between 20 ºC to 40 ºC. See page 1914, 1st paragraph. The reference further teaches that the freezing step may include an annealing step. See page 1914, 1st full paragraph.  
Smith describes the process of annealing in the freezing step of lyophilization wherein the temperature of a frozen sample is raised and held at a sub-freezing point for a period of time and then returned to the freezing temperature. This process reduces primary drying time. See page 1799, 3rd paragraph. The reference further discusses optimization of the annealing phase, with a typical time of 0.5 to 10 hr. See page 1800, 3rd paragraph. Table 1 shows a process having a freezing temperature of -35 °C annealing temperatures of -5, -10 and -15 °C. It also provides a primary drying temperature of -20 °C. The reference further teaches the determination of the glass transition temperature for a solution. See pp 1805-6. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to lyophilize a solution of PPS having a concentration suggested by Ellinghuysen with a reasonable expectation of success. Lyophilization is a standard procedure in the pharmaceutical arts. The combination of Jadhav and Smith suggest a freezing temperature range of -35 °C to -40 °C. Smith and Jadhav both teach a primary drying temperature of -20 °C. In the absence of unexpected results, it would be within the scope of the artisan to optimize these times and temperatures through routine experimentation. Further regarding the primary drying time. Jadhav expressly teaches that this drying period continues until all frozen bulk water is removed. It would be within the scope of the artisan to optimize the conditions for this step. 
Jadhav suggests the use of an annealing step, and Smith further teaches the benefit of using such a step during the freezing process. In the absence of unexpected results, it would be within the scope of the artisan incorporate an annealing step and optimize the time and temperature it through routine experimentation. Applicant has not demonstrated any criticality in the recited lyophilization procedure. Regarding functional characteristics and stability, it would appear that this is the outcome that the artisan would achieve by following the teachings of the art.  
Applicant’s arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Applicant notes that the claims 31 and 32 were omitted from the rejection in the previous Office action. This is acknowledged. The examiner regrets the oversight. However, the rejection stated what was missing from Ellinghuysen – the conditions for lyophilization. Claims 31 and 32 are the only claims directed to a method reciting conditions for lyophilization, making it reasonably clear which claims were being addressed. 
Applicant takes a piecemeal approach to what is taught by the references and concludes that the references do not teach the process. Applicant makes that conclusory statement that “one of ordinary skill would not have been able to study and optimize the concentration of raw material, manufacturing steps, parameters such as temperature in the steps and the like.” This is not found to be persuasive because Applicant provides no particular reasoning to support this conclusion. As set forth above, Applicant has demonstrated no criticality in any limitation in the recited process. It is noted that Applicant invoked cracking and the lack of cracking as a function of concentration. If this is to be relied up as unexpected results, such results should be provided in a signed declaration with an explanation as to why such results are unexpected and significant. 
The examiner maintains that all the claim limitations were addressed in the previous Office action, so that making this action final is proper. 

Applicant’s amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623